Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vincent Rutherford appeals the district court’s order denying his motion for reduc*374tion of sentence, 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rutherford, No. 1:02-cr-00049-GCM-1 (W.D.N.C. May 21, 2009). We deny Rutherford’s motion to strike sentencing enhancement and request for evidentiary hearing and incorporated memorandum of law, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.